Pfeifer, J.,
dissenting. The test used by the majority in this case and by this court previously in Seven Hills Schools v. Kinney (1986), 28 Ohio St.3d 186, 28 OBR 275, 503 N.E.2d 163, provides an overly restrictive standard to be met before real or personal property can qualify as being “used exclusively for charitable purposes” pursuant to R.C. 5709.12 and R.C. 5709.121.
R.C. 5709.121 provided:
“Real property and tangible personal property belonging to a charitable * * * institution * * * shall be considered as used exclusively for charitable * * * purposes * * * if it is * * *:
ii }{c ;{t
“(B) Otherwise made available under the direction or control of such institution * * * for use in furtherance of or incidental to its charitable * * * purposes and not with the view to profit.”
The Seven Hills approach overemphasizes the preclusive language in the clause “not with the view to profit” and ignores the clause “for use in furtherance of or incidental to its charitable * * * purposes,” which qualifies property as being charitably used.
I am persuaded by the dissent in Seven Hills, supra, written by former Justice Holmes, and concurred in by my colleagues, Justices A.W. Sweeney and Douglas. A more balanced approach is required by the statute. When revenues received by the owner of property as a result of transactions occurring on the property are devoted exclusively toward paying for overhead costs and funding a purely charitable institution, such as the Presbyterian Church, then the property furthers a charitable interest and is not being used for the profit of private citizens.
A contrary conclusion jeopardizes the charitable-property status of private schools that hold bake sales or a community center that raises money by hosting a monthly spaghetti dinner.